Citation Nr: 1117131	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran's countable annual income is excessive for pension benefits since February 1, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued entitlement to nonservice-connected pension benefits but denied all monetary benefits for the Veteran's pension due to his countable annual income exceeding the maximum annual pension rate (MAPR).  


FINDING OF FACT

The evidence shows that since February 1, 2005, the Veteran's countable annual income exceeds VA's maximum annual pension rate for permanent and total disability for a Veteran with no dependents.


CONCLUSION OF LAW

The Veteran's countable annual income since February 1, 2005, is in excess of the prescribed limit for entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.23, 3.260, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  Basic entitlement to pension exists if, among other criteria, the Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2010).  The Veteran's appeal arises from the determination that his income exceeds the maximum annual disability pension limit. 

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2010).  Effective December 1, 2004, the maximum annual rate of improved pension for permanent and total disability for a Veteran with no dependents was $10,162.00.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B.

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 (2010).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1) (2010).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3) (2010).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2010).  

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272 (2010).  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272 (2010).  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable maximum annual pension rate and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g) (2010).  

The evidence shows that the Veteran was entitled to monthly SSA disability benefits beginning on December 1, 2004.  Therefore, the Board must take those monthly SSA payments into account when calculating the Veteran's countable annual income since February 1, 2005.  Because the Veteran's nonservice-connected pension benefits were terminated, effective February 1, 2005, the relevant year for calculating the Veteran's countable annual income is the year beginning December 1, 2004.

Exclusions from countable income may include unreimbursed medical expenses that have already been paid by the Veteran to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).  Effective December 1, 2004, the maximum annual rate of improved pension permanent and total disability for a Veteran with no dependents was $10,162.00.  M21-1, Part I, Appendix B.  Five percent of the MAPR for the year beginning December 1, 2004, is $508.10.  
 
The evidence of record shows that beginning December 1, 2004, the Veteran received monthly payments of $1,608.00 of Social Security income.  Based on that figure, the Veteran's annual income before deductions was $19,296.00.  

The Veteran has submitted various medical bills dated from June 2004 to January 2005 and has also listed various medical expenses for 2004.  However, the copies of the medical bills include collection notices for medical services that have a past due balance.  There is no indication that the Veteran has in fact paid any of these medical bills.  Only medical expenses that have been paid from the Veteran's own funds can be considered to reduce his annual income.  38 C.F.R. § 3.272(g) (2010).  In April 2005, the RO requested that the Veteran submit evidence showing that the medical expenses in question had been paid by him and on what dates the expenses had been paid.  The Veteran did not respond to the request for additional information.  Because there is no supporting evidence that the Veteran's submitted medical expenses were in fact paid by him and thereby constituted unreimbursed medical expenses, those medical expenses cannot be excluded from his countable income for the year beginning December 1, 2004.

The calculation of income of $19,296.00 less unreimbursed medical expenses of $0.00 results in income of $19,296.00, which exceeds the applicable MAPR of $10,162.00.  Therefore, the Board finds that the Veteran's total countable annual income exceeded the MAPR for the year beginning December 1, 2004, and ending November 30, 2005.  The evidence shows that the Veteran's income was in excess of the maximum annual pension rate for purposes of nonservice-connected disability pension benefits since February 1, 2005.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the Board finds that the preponderance of the evidence is against the claim that the his income was not excessive for improved pension purposes, and entitlement to payment of improved pension benefits as of February 1, 2005, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA is required to provide notice and assistance to claimants.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, where, as here, the law is dispositive of the matter on appeal, the duties to notify and assist imposed by statue and regulation are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002). 

Nonetheless, the Board notes that in the January 2005 administrative decision and in the March 2005 statement of the case, the RO discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision, and afforded opportunity for the Veteran to provide information and evidence pertinent to the claim.  Subsequently, the claim was readjudicated in a May 2005 supplemental statement of the case.  The Board finds that those actions are sufficient to satisfy any required duties to notify and assist.  Thus, even if the Board were to presume, for the sake of argument, that there was some deficiency of notice or development, any deficiency would be inconsequential and, therefore harmless, nonprejudicial error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (party alleging defective notice has the burden of showing how the defective notice was harmful). 


ORDER

The Veteran's countable annual income since February 1, 2005, is excessive for purposes payment of nonservice-connected disability pension benefits, and his appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


